Exhibit 10.25
DIVIDEND PAYMENT AGREEMENT
     THIS AGREEMENT, is made and entered into as of the 31st day of
December 2008, by and between SoftBrands, Inc., a Delaware corporation
(“SoftBrands”), ABRY Mezzanine Partners, L.P. (“ABRY”) and Capital Resource
Partners IV, L.P. (“CRP” and together with ABRY, the “Holders”).
     WHEREAS, the Holders hold all (100%) of the shares of the outstanding
Series C-1 Convertible Preferred Stock (“Series C-1 Stock”) and Series D
Convertible Preferred Stock (“Series D Stock”) of SoftBrands;
     WHEREAS, the Series C-1 Stock and Series D Stock require SoftBrands to pay
cash dividends equal to 8% per annum of their Liquidation Value semi-annually on
the last day of December and June of each year and the dividends due on each of
December 31, 2008 and June 30, 2009 on such stock would aggregate $981,333 for
December 31, 2008 and $965,333 for June 30, 2009; and
     WHEREAS, SoftBrands desires to conserve cash during the current economic
downturn and both of the Holders are willing to accept the dividends due on
December 31, 2008 by delivery of shares of SoftBrands common stock, $.01 par
value (the “Common Stock”) having a value, based on the average closing price of
such common stock during the thirty calendar days preceding such date, equal to
the cash dividend, provided that they both also have the option, but not the
obligation, to elect to receive the dividend due June 30, 2009 on the same
basis.
     NOW, THEREFORE, in consideration of the foregoing recitals, and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties agree as follows:
     1. December 31, 2008 Dividend. Notwithstanding Section 2A of the
Certificate of Designations, Preferences and Rights of the Series C-1
Convertible Preferred Stock of SoftBrands, Inc. (the “C-1 Designations”) and
Section 2A of the Certificate of Designations, Preferences and Rights of the
Series D Convertible Preferred Stock of SoftBrands, Inc. (the “D Designations”),
each of the Holders hereby accepts, in payment in full of the dividend due under
the C-1 Designations and the D Designations at December 31, 2008, and in lieu of
the cash dividend due on such date, the number of shares of Common Stock (the
“12/31 Shares”) of SoftBrands equal to the cash dividend otherwise payable to
each Holder on such date as set forth on the attached Exhibit A, divided by the
average closing price of the Common Stock as reported on the NYSE AlterNext (the
“Trading Market”) for the thirty calendar days ended on, and including,
December 30, 2008 (the “Purchase Price”). SoftBrands agrees to issue, and is
issuing simultaneous herewith by instruction to its transfer agent, certificates
representing the 12/31 Shares, such certificates to be promptly delivered to the
Holders by the transfer agent at the addresses set forth under Section 5.1,
below. The Holders agree that all obligations of SoftBrands with respect to the
dividend due under the C-1 Designations and D Designations with respect to their
Series C-1 Stock and Series D Stock shall be satisfied by issuance of the 12/31
Shares and that SoftBrands shall be in full compliance with any covenant or
agreement contained in the Series C Convertible Preferred Stock and Warrant
Purchase Agreement dated as of August 17, 2005, as amended by the First
Amendment, Waiver and Consent to Series C Convertible Preferred Stock and
Warrant Purchase Agreement dated August 14, 2006 (as amended, the “Series C-1
Agreement”), and the Series D Convertible Preferred Stock and Warrant Purchase
Agreement dated as of August 14, 2006 (the “Series D Agreement”), with respect
to dividend payments through December 31, 2008.
     2. June 30, 2009 Dividend. SoftBrands agrees that, provided that they
continue to hold all of their Series C-1 Stock and Series D Stock at all times
through June 30, 2009, either or both of the Holders may, but shall not be
obligated to, elect to receive the cash dividend due with respect to the
Series C-1 Stock and Series D Stock on June 30, 2009 by delivery of the number
of shares of Common Stock (the

 



--------------------------------------------------------------------------------



 



“6/30 Shares” and together with the 12/31 Shares, the “Shares”) equal to amount
of the dividend to be so paid to such holder, as set forth on the attached
Exhibit A, divided by the Purchase Price. Each Holder may exercise such election
with respect to all, but not less than all, of the Series C-1 and Series D Stock
that such Holder holds by notifying SoftBrands in writing prior to 5:00 p.m.
Central Time on May 15, 2009. To the extent a Holder so elects, SoftBrands shall
promptly issue on June 30, 2009 by instruction to its transfer agent for
delivery to ABRY or CRP, or both of them, the 6/30 Shares, and upon such
issuance, the cash dividend due under the C-1 Designations and the D
Designations at December 31, 2008, with respect to the electing Holder shall be
deemed paid in full, and SoftBrands shall be deemed in compliance under the
Series C-1 Agreement and Series D Agreement with respect to the payment of such
dividend.
     3. Private Placement. The Holders acknowledge that the 12/31 Shares are
being, and any of the 6/30 Shares will be, issued without registration under the
Securities Act of 1933, as amended (the “Securities Act”), and applicable state
securities laws in reliance upon the exemption from registration provided by
Section 4(2) of the Securities Act and under state securities laws. Each Holder
represents and warrants to SoftBrands that: (i) the Holder is an “accredited
investor” as defined in Regulation D under the Securities Act, is knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to, investments in securities presenting an investment decision similar
to that involved in the purchase of the Shares, (ii) the Holder has received and
reviewed the reports filed by SoftBrands with the Securities and Exchange
Commission (the “SEC”), including, without limitation, the risks relating to
SoftBrands described in SoftBrands’s annual report on Form 10-K for the year
ended September 30, 2008, and has requested, received, reviewed and considered
all other information it deemed relevant in making an informed decision to
purchase the Shares; (iii) the Holder understands that the Shares are
“restricted securities” and have not been registered under the Securities Act
and is acquiring the Shares in the ordinary course of its business and for its
own account for investment only, and has no arrangement or understanding with
any other persons regarding the distribution of such Shares (this representation
and warranty not limiting the Holder’s right to sell Shares pursuant to the
Registration Statement (as defined below) or otherwise); and (iv) the Holder
will not, directly or indirectly, offer, sell or otherwise dispose of (or
solicit any offers to buy, purchase or otherwise acquire) any of the Shares
except in compliance with the Securities Act, applicable state securities laws
and the respective rules and regulations promulgated thereunder. Each Holder
acknowledges and agrees that any certificates representing the Shares will be
imprinted with the following restrictive legend:
THESE SECURITIES HAVE BEEN ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND APPLICABLE STATE SECURITIES LAWS
IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION, AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.
     4. Registration Rights.
          4.1 Registration Procedures and Expenses. Softbrands:
          (a) shall, subject to receipt of necessary information from the
Holders, prepare and file with the Securities and Exchange Commission (“SEC”) as
promptly as possible, and in any event prior to July 15, 2009 (the “Filing
Date”), a Registration Statement on Form S-3 (the “Registration Statement”), to
enable the resale of any Shares, together with any securities issued or issuable
upon any

 



--------------------------------------------------------------------------------



 



stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing (collectively, the “Registrable Securities”) by
the Holders on a continuous basis pursuant to Rule 415 of the Securities Act;
          (b) shall use its best efforts, subject to receipt of necessary
information from the Holders, to cause the Registration Statement to become
effective as soon as practicable, such efforts to include, without limiting the
generality of the foregoing, preparing and filing with the SEC any financial
statements that are required to be filed prior to the effectiveness of such
Registration Statement;
          (c) shall use its best efforts to (i) prepare and file with the SEC
such amendments and supplements to the Registration Statement and the Prospectus
as may be necessary to keep the Registration Statement current and effective for
a period (the “Effectiveness Period”) ending on the earlier of (A) the second
anniversary of the Filing Date, or (B) the date on which the (x) Holders may
sell Registrable Securities pursuant Rule 144(b)(ii) under the Securities Act or
any successor rule (“Rule 144”) or (y) such time as all Registrable Securities
have been sold pursuant to a registration statement or Rule 144; (ii) notify
each Holder promptly upon the Registration Statement, and each post-effective
amendment thereto, being declared effective by the SEC; (iii) respond as
promptly as reasonably possible to any comments received from the SEC with
respect to the Registration Statement or any amendment thereto and as promptly
as reasonably possible provide the Holders true and complete copies of all
correspondence from and to the SEC relating to the Registration Statement; and
(iv) comply in all material respects with the provisions of the Securities Act
and the Securities Exchange Act of 1934, as amended (the “Exchange Act”) with
respect to the disposition of all Registrable Securities covered by the
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Holders thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented;
          (d) shall bear all expenses of SoftBrands and the Holders incident to
the performance of or compliance with the registration rights contained in
Section 4 of this Agreement by SoftBrands and the Holders, including without
limitation (a) all registration and filing fees and expenses, including without
limitation those related to filings with the SEC, any Trading Market and in
connection with applicable state securities or Blue Sky laws, (b) printing
expenses (including without limitation expenses of printing certificates for
Registrable Securities and of printing prospectuses requested by the Holders),
(c) messenger, telephone and delivery expenses, (d) fees and disbursements of
counsel for SoftBrands, (e) fees and expenses of all other persons retained by
SoftBrands in connection with the consummation of the transactions contemplated
by this Agreement, (f) all listing fees to be paid by SoftBrands to the Trading
Market; and (g) the fees and expenses of one legal counsel retained by the
Holdersin connection the registration and sale of Registrable Securities
pursuant hereto, but excluding any underwriting or brokerage fees or
commissions;
          (e) shall use its commercially reasonable efforts to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) such date as all of the Holder’s Registrable
Securities may be resold pursuant to Rule 144(b)(ii) or any other rule of
similar effect or (B) such date as all of the Holder’s Registrable Securities
shall have been resold; (ii) file with the SEC in a timely manner all reports
and other documents required of SoftBrands under the Securities Act and under
the Exchange Act; and (iii) furnish to the Holder upon request, as long as the
Holder owns any Registrable Securities, (A) a written statement by SoftBrands
that it has complied with the reporting requirements of the Securities Act and
the Exchange Act, (B) a copy of SoftBrands’s most recent Annual Report on Form
10-K or Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail the Holder of any rule or regulation of
the SEC that permits the selling of any such Registrable Securities without
registration;

 



--------------------------------------------------------------------------------



 



          (f) shall not, and shall use its best efforts to ensure that no
Affiliate of SoftBrands shall, sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale of the
Registrable Securities in a manner that would require the registration under the
Securities Act of the sale of the Registrable Securities to the Holders or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market;
          (g) shall notify the Holders of Registrable Securities to be sold as
promptly as reasonably possible, and (if requested by any such person) of any of
the following events: (i) the SEC notifies SoftBrands whether there will be a
“review” of any Registration Statement; (ii) the SEC comments in writing on any
Registration Statement (in which case SoftBrands shall deliver to each Holder a
copy of such comments and of all written responses thereto); (iii) any
Registration Statement or any post-effective amendment is declared effective;
(iv) the SEC or any other Federal or state governmental authority requests any
amendment or supplement to any Registration Statement or Prospectus or requests
additional information related thereto; (v) the SEC issues any stop order
suspending the effectiveness of any Registration Statement or initiates any
proceedings for that purpose; (vi) SoftBrands receives notice of any suspension
of the qualification or exemption from qualification of any Registrable
Securities for sale in any jurisdiction, or the initiation or threat of any
proceeding for such purpose; or (vii) the financial statements included in any
Registration Statement become ineligible for inclusion therein or any statement
made in any Registration Statement or Prospectus or any document incorporated or
deemed to be incorporated therein by reference is untrue in any material respect
or any revision to a Registration Statement, Prospectus or other document is
required so that it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;
          (h) shall furnish to each Holder, without charge, at least one
conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules promptly after the filing of such
documents with the SEC, and to the extent requested by such person all documents
incorporated or deemed to be incorporated therein by reference and all exhibits
(including those previously furnished or incorporated by reference);
          (i) shall promptly deliver to each Holder, without charge, as many
copies of the Prospectus or Prospectuses (including each form of prospectus) and
each amendment or supplement thereto as such persons may reasonably request.
Subject to the provisions of this Agreement, including provisions related to any
Suspension (as hereafter defined), SoftBrands hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto;
          (j) shall (i) in the time and manner required by each Trading Market,
prepare and file with such Trading Market an additional shares listing
application covering all of the Registrable Securities; (ii) take all reasonable
steps necessary to cause such Registrable Securities to be approved for listing
on each Trading Market as soon as possible thereafter; (iii) provide to the
Holders evidence of such listing; and (iv) maintain the listing of such
Registrable Securities on each such Trading Market or another Eligible Market;
          (k) shall, prior to any public offering of Registrable Securities, use
its best efforts to register or qualify or cooperate with the selling Holders
and respective Holder Counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions within the United

 



--------------------------------------------------------------------------------



 



States as any Holder requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness
Period; provided, however, that SoftBrands shall not be required to qualify to
do business or consent to service of process in any jurisdiction in which it is
not now so qualified or has not so consented;
          (l) shall cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free, to the extent permitted by this Agreement, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holders may request;
          (m) shall, upon the occurrence of any event described in
Section 4.1(g)(vii), as promptly as reasonably possible, prepare a supplement or
amendment, including a post-effective amendment, to the Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and
          (n) shall cooperate with any due diligence investigation undertaken by
the Holders in connection with the sale of Registrable Securities, including,
without limitation, by making available any documents and information; provided
that SoftBrands will not deliver or make available to any Holder material,
nonpublic information unless such Holder specifically requests in advance to
receive material, nonpublic information in writing.
          4.2 Transfer of Registrable Securities After Registration; Suspension.
          (a) Each Holder agrees that it will not effect any disposition of the
Registrable Securities or its right to purchase the Registrable Securities that
would constitute a sale within the meaning of the Securities Act other than
transactions exempt from the registration requirements of the Securities Act, as
contemplated in the Registration Statement and as described below, and that it
will promptly notify SoftBrands of any material changes in the information set
forth in the Registration Statement regarding the Holder or its plan of
distribution.
          (b) Subject to paragraph (c) below, in the event: (i) of any request
by the SEC or any other federal or state governmental authority during the
period of effectiveness of the Registration Statement for amendments or
supplements to the Registration Statement or related Prospectus or for
additional information; (ii) of the issuance by the SEC or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (iii) of the receipt by SoftBrands of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose; or (iv) of any event or circumstance which
necessitates the making of any changes in the Registration Statement or
Prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, then the Holders
will refrain from selling any Registrable Securities pursuant to the
Registration Statement (a “Suspension”) until the

 



--------------------------------------------------------------------------------



 



Holders are advised in writing by SoftBrands that the current Prospectus may be
used, and has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in any such Prospectus. In the
event of any Suspension, SoftBrands will use its best efforts to cause the use
of the Prospectus so suspended to be resumed as soon as possible after delivery
of notice of a Suspension to the Holders; provided, however, that in the event
of a Suspension pursuant to this Section 4.2(b), clause (iv) that would require,
in the good faith judgment of SoftBrands’s Board of Directors, premature
disclosure of material, nonpublic information concerning SoftBrands, its
business or prospects or any proposed material transaction concerning SoftBrands
that would be materially adverse to SoftBrands, its business or prospects or
such material transaction, or would make the successful consummation of such
material transaction significantly less likely, the Suspension may be for a
period of not more than 120 trading days.
          (c) If a Suspension is not then in effect, and subject to any
limitations otherwise applicable to Holder, the Holder may sell Registrable
Securities under the Registration Statement, provided that it complies with any
applicable prospectus delivery requirements.
          (d) In the event of a sale of Registrable Securities by the Holder,
unless such requirement is waived by SoftBrands in writing, the Holder must also
deliver to SoftBrands’s transfer agent, with a copy to SoftBrands, a Certificate
of Subsequent Sale substantially in the form attached hereto as Exhibit D, so
that the Registrable Securities may be properly transferred.
          4.3 Indemnification.
          (a) Indemnification by SoftBrands. SoftBrands shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, partners, members, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees of each of them, each person who controls any such Holder (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, partners, members, agents and employees of
each such controlling person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, settlement
costs and expenses (collectively “Losses”) arising out of or relating to any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (i) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Holder furnished in writing to SoftBrands by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto or (ii) in the case of an
occurrence of any Suspension, the use by such Holder of an outdated or defective
Prospectus after SoftBrands has provided the Holder notice of a Suspension and
prior to the receipt by such Holder in writing by SoftBrands advising such
Holder that the use of the applicable Prospectus may be resumed. SoftBrands
shall notify the Holders promptly of the institution, threat or assertion of any
proceeding of which SoftBrands is aware in connection with the transactions
contemplated by this Agreement.

 



--------------------------------------------------------------------------------



 



          (b) Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless SoftBrands, its directors, officers, agents
and employees, each person who controls SoftBrands (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling persons, to the
fullest extent permitted by applicable law, from and against all Losses arising
solely out of any untrue statement of a material fact contained in the
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto, or arising solely out of any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in the light of the circumstances under which they were made) not
misleading to the extent, but only to the extent, that such untrue statement or
omission is contained in any information so furnished in writing by such Holder
to SoftBrands specifically for inclusion in such Registration Statement or such
Prospectus or to the extent that (i) such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to
SoftBrands by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
or (ii) in the case of a Suspension, the use by such Holder of an outdated or
defective Prospectus after SoftBrands has provided the Holder with a Suspension
Notice and prior to the receipt of the copies of the supplemented Prospectus
and/or amended Registration Statement, or until it is advised in writing by
SoftBrands that the use of the applicable Prospectus may be resumed. In no event
shall the liability of any selling Holder hereunder be greater in amount than
the dollar amount of the net proceeds received by such Holder upon the sale of
the Registrable Securities giving rise to such indemnification obligation.
          (c) Conduct of Indemnification proceedings. If any proceeding shall be
brought or asserted against any person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party. An Indemnified Party shall have the
right to employ separate counsel in any such proceeding and to participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party or Parties unless: (i) the Indemnifying Party
has agreed in writing to pay such fees and expenses; or (ii) the Indemnifying
Party shall have failed promptly to assume the defense of such proceeding and to
employ counsel reasonably satisfactory to such Indemnified Party in any such
proceeding; or (iii) the named parties to any such proceeding (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that a
conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party (in which case, if such
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such proceeding.

 



--------------------------------------------------------------------------------



 



     All fees and expenses of the Indemnified Party (including reasonable fees
and expenses to the extent incurred in connection with investigating or
preparing to defend such proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within ten Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).
          (d) Contribution. If a claim for indemnification that would otherwise
be available under Section 4.3(a) or (b) is unavailable to an Indemnified Party
(by reason of public policy or otherwise), then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 4.3(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.3(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 4.3(d), no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount of
the proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the proceeding. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
          (e) The indemnity and contribution agreements contained in this
Section are in addition to any liability that the Indemnifying Parties may have
to the Indemnified Parties.
     5. Miscellaneous
     5.1 Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be delivered (A) if within the United
States, by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if from
outside the United States, by International Federal Express (or comparable
service) or facsimile, and shall be deemed given (i) if delivered by first-class
registered or certified mail domestic, upon the Business Day received, (ii) if
delivered by nationally recognized overnight carrier, one (1) Business Day after
timely delivery to such carrier, (iii) if delivered by International Federal
Express (or comparable service), two (2) Business Days after timely delivery to
such carrier, (iv) if delivered by facsimile, upon electric confirmation of
receipt; and shall be addressed as follows, or to such other address or
addresses as may have been furnished in writing by a party to another party
pursuant to this paragraph:

 



--------------------------------------------------------------------------------



 



  (a)      if to SoftBrands, to:

SoftBrands, Inc.
800 LaSalle Ave.
Suite 2100
Minneapolis, MN 55402
Attention: Gregg Waldon
Chief Financial Officer
Facsimile:
Telephone: 612-851-1805     (b)      if to ABRY:

ABRY Mezzanine Partners, L.P.
111 Huntington Avenue
30th Floor
Boston, MA 02199
Attention: John Hunt
Facsimile: (617) 859-8797     (c)      If to CRP:

Capital Resource Partners IV, L.P.
c/o Capital Resource Partners
200 State Street
13th Floor
Boston, Massachusetts 02109
Attention: Andrew Silverman
Facsimile Number: (617) 723-9819

     5.2 Amendments; Waiver. This Agreement may not be modified or amended
except pursuant to an instrument in writing signed by SoftBrands and each
Holder. Any waiver of a provision of this Agreement must be in writing and
executed by the party against whom enforcement of such waiver is sought.
     5.3 Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.
     5.4 Entire Agreement; Severability. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. If any provision contained in this Agreement is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
     5.5 Governing Law; Venue; Waiver Of Jury Trial. ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF MINNESOTA. SOFTBRANDS AND

 



--------------------------------------------------------------------------------



 



INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS SITTING IN THE CITY OF MINNEAPOLIS FOR THE ADJUDICATION OF
ANY DISPUTE BROUGHT BY SOFTBRANDS OR ANY INVESTOR HEREUNDER, IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS),
AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT BY SOFTBRANDS OR ANY INVESTOR, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT,
ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW. SOFTBRANDS AND INVESTORS HEREBY WAIVE ALL RIGHTS
TO A TRIAL BY JURY.
     5.6 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.
     5.7 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. No
party may assign this Agreement or any rights or obligations hereunder without
the prior written consent of the other parties to this Agreement.
     5.8 Independent Nature of Holders’ Obligations and Rights. The obligations
of each Holder under this Agreement are several and not joint with the
obligations of any other Holder, and no Holder shall be responsible in any way
for the performance of the obligations of any other Holder. Nothing contained
herein or this Agreement, and no action taken by any Holder pursuant thereto,
shall be deemed to constitute the Holders as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Holders are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement. Each Holder
acknowledges that no other Holder has acted as agent for such Holder in
connection with making its investment hereunder and that no other Holder will be
acting as agent of such Holder in connection with monitoring its investment
hereunder. Each Holder shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.

 



--------------------------------------------------------------------------------



 



           IN WITNESS WHEREOF, the parties have caused their duly authorized
officers to execute this Dividend Payment Agreement as of the date first above
written.

            SOFTBRANDS, INC.
      By:           Name:           Title:             ABRY MEZZANINE PARTNERS,
L.P.
      By:   ABRY MEZZANINE INVESTORS, L.P.,         Its General Partner       
By:   ABRY MEZZANINE HOLDINGS LLC,         Its General Partner        By:      
    Name:           Title:                   CAPITAL RESOURCE PARTNERS IV, L.P.,
      By:   CRP PARTNERS IV, L.L.C.,         its General Partner             
By:           Name:           Title:   Managing Member   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
(amounts in dollars ($))

                                                              Series C   Series
D   Total     ABRY   CRP   ABRY   CRP   ABRY   CRP   Combined
July-2008
    103,333       20,667       34,444       6,889       137,778       27,556    
  165,333  
August-2008
    103,333       20,667       34,444       6,889       137,778       27,556    
  165,333  
September-2008
    100,000       20,000       33,333       6,667       133,333       26,667    
  160,000  
October-2008
    103,333       20,667       34,444       6,889       137,778       27,556    
  165,333  
November-2008
    100,000       20,000       33,333       6,667       133,333       26,667    
  160,000  
December-2008
    103,333       20,667       34,444       6,889       137,778       27,556    
  165,333  
 
                                                       
Payable 12/31/08
    613,333       122,667       204,444       40,889       817,778       163,556
      981,333  
 
                                                       
January-2009
    103,333       20,667       34,444       6,889       137,778       27,556    
  165,333  
February-2009
    93,333       18,667       31,111       6,222       124,444       24,889    
  149,333  
March-2009
    103,333       20,667       34,444       6,889       137,778       27,556    
  165,333  
April-2009
    100,000       20,000       33,333       6,667       133,333       26,667    
  160,000  
May-2009
    103,333       20,667       34,444       6,889       137,778       27,556    
  165,333  
June-2009
    100,000       20,000       33,333       6,667       133,333       26,667    
  160,000  
 
                                                       
Payable 6/30/08
    603,333       120,667       201,111       40,222       804,444       160,889
      965,333  

 